141 U.S. 602 (1891)
JOHNSON
v.
ST. LOUIS, IRON MOUNTAIN AND SOUTHERN RAILWAY COMPANY.
ST. LOUIS, IRON MOUNTAIN AND SOUTHERN RAILWAY COMPANY
v.
JOHNSON.
Nos. 60, 71.
Supreme Court of United States.
Argued October 30, 1891.
Decided November 16, 1891.
APPEALS FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF ARKANSAS.
*606 Mr. John J. Hornor and Mr. A.H. Garland for Johnson.
*609 Mr. John F. Dillon for the St. Louis, Iron Mountain and Southern Railway Company. Mr. Winslow S. Pierce and Mr. David D. Duncan were with him on the brief.
*608 MR. JUSTICE BLATCHFORD, after stating the case, delivered the opinion of the court.
It is contended by Johnson that the court below had no jurisdiction to grant the injunction prayed for in the bill, because he had been adjudged, in the suit for forcible entry and detainer, to be entitled to the possession of the 18 miles of the road, and a writ of restitution had been ordered to issue to place him in possession thereof; that it is not alleged that anything had arisen since the institution of the forcible entry and detainer suit or the rendition of the judgment in it, which made it inequitable that such judgment should be enforced; that the relations between the parties were entirely contractual, and Johnson was seeking nothing not provided for by the contract of April 23, 1879; that the bill in this suit does not allege that such contract was obtained by fraud, accident, mistake or surprise; that the plaintiff in this suit is a trespasser in possession, after full defence made by it to the forcible entry and detainer suit, and, without restitution, seeks, through the interposition of a court of equity, to retain the fruits of its trespass and nullify the judgment at law; and that the bill in this suit does not seek to settle the rights of the parties under the contract of April 23, 1879, nor does the decree thereon settle such rights, but the order of injunction and the decree nullify such contract by substituting a sum of money as security to Johnson, instead of possession of the road, as provided therein.
But we are of opinion, as contended by the plaintiff, that, on the evidence in the case, the agreement of October 6, 1881, was a settlement of the amount due to Johnson, and was and is binding upon him. The tender by the plaintiff to Johnson of the $33,825, followed as it was by the payment into the German National Bank of that sum, on August 26, 1887, to the credit of the court, as appears by the record, changed the *610 condition of affairs, and entitled the plaintiff to the relief by injunction asked for, because it showed that the contract of April 23, 1879, had been fully complied with by the plaintiff, as the successor of the Iron Mountain and Helena Railroad Company, and that Johnson had no further right to the possession of the road. The $25,000, with interest from October 6, 1881, was substituted for the $29,000; and the contract of April 23, 1879, is to be read as if the sum of $25,000, instead of $29,000, had been mentioned in it. Johnson was to have possession of the road, and the right to run, use and control it, only as security for the payment of the money, and was to deliver up possession of it to the Iron Mountain and Helena Company, of which the plaintiff is the successor, as soon as the money should be paid. It was paid, by the tender and deposit of the $25,000, with interest, and the right of Johnson further to retain possession of the road, or to interfere with it, ceased.
This case is not like that of Ballance v. Forsyth, 24 How. 183. There this court had, in Ballance v. Forsyth, 13 How. 18, affirmed a judgment in ejectment against Ballance. After the mandate went down from this court, Ballance filed a bill in equity, setting forth the same titles that were involved in the ejectment suit, and praying relief, on certain special grounds, by enjoining the execution of the judgment. The bill was dismissed, and this court affirmed the decree, on the ground that Ballance could not appeal from the judgments of the Circuit Court and of this court to a court of chancery, on the relative merit of the legal titles involved in the controversy, which they had adjudicated. But in the present case the relief in equity does not involve a reëxamination of the merits of the original controversy, but is based on grounds arising subsequently to, and independently of, such controversy.
The question raised as to the jurisdiction of the court below in this suit is disposed of by the ruling in Parker v. The Judges, 12 Wheat. 561, where, while a writ of error was pending in this court, a bill in equity was filed in the court below, and an injunction issued to stay proceedings on the judgment. *611 After the judgment had been affirmed here, an order was issued by this court to show cause why that court should not issue an execution on the judgment. It was contended that an injunction could not be awarded while the record was before this court on a writ of error. This point was thus disposed of, Chief Justice Marshall delivering the opinion of the court: "We do not think this a valid objection. The suit in chancery does not draw into question the judgments and proceedings at law, or claim a right to revise them. It sets up an equity independently of the judgment, which admits the validity of that judgment, but suggests reasons why the party who has obtained it ought not to avail himself of it. It proposes to try a question entirely new, which has not been and could not be litigated at law. It may be brought before the commencement of a suit at law, pending such suit, or after its decision by the highest law tribunal." See also Marshall v. Holmes, ante, 589, and cases there cited.
Although the agreement in regard to the $25,000 was made October 6, 1881, and the judgment in the forcible entry and detainer suit was not rendered until March 14, 1883, such agreement could have constituted no defence to that suit. It was the tender of the money which laid the foundation for the injunction suit, and, although the money might have been tendered at an earlier day, the delay in tendering it deprived the company of no rights and conferred none on Johnson. As was said by this court in the forcible entry and detainer suit, (119 U.S. 608, 612,) the questions there raised by the company in regard to the original contract of April 23, 1879, and to the right of Johnson to hold possession of the road, were immaterial. Equally, the equitable right involved in the present suit could not have been material in the former suit, even if such right had then existed.
The written agreement of October 6, 1881, is full and complete; and its terms cannot be varied, qualified or contradicted by showing, as is sought to be done, a contemporaneous verbal understanding that the $25,000 mentioned in the agreement was to be paid in cash in a limited time, or satisfactory securities delivered in a limited time, or the written contract *612 was to be void. The agreement of October 6, 1881, is, on its face, an absolute one, that the amount due to Johnson under the prior contract of April 23, 1879, was the sum of $25,000 on October 6, 1881; and it cannot be reduced by parol evidence to a mere offer that in a certain contingency Johnson would accept the sum specified in full for the sum provided in the original contract.
As to the appeal by the plaintiff, which calls in question so much of the decree as imposes upon it the costs of the suit and the payment of the $1000, that appeal must be dismissed, because it does not involve an amount sufficient to give this court jurisdiction of it.
In No. 60 the decree is affirmed with costs against Johnson; and in No. 71 the appeal is dismissed for want of jurisdiction.
MR. JUSTICE LAMAR dissenting.
I concur in the judgment dismissing the appeal in No. 71 for want of jurisdiction, but I dissent from the judgment and opinion of the court, just announced, affirming the decree of the court below in No. 60. As I see the case, it is a bill in which the complainant, (The St. Louis, Iron Mountain and Southern Railway Company,) asks the aid of a court of equity to relieve it from the execution of a judgment of a court of law, affirmed by this court, upon the ground that it would be against conscience to execute that judgment in obedience to the mandate of this court. I do not say that a court of equity cannot interfere in such a case. But, as has been remarked by Lord Redesdale, "bills of this description have not of late years been much countenanced." 2 Story Eq. Jur. § 888. In general, such jurisdiction is exercised only in a case where the equity of the applicant is free from doubt  such equity, for instance, as that the judgment was obtained by fraud, accident or mistake; or that the applicant had a good defence to the action at law of which he could not avail himself in a court of law, or was prevented from doing so by the act of the adverse party, or by some accident unmixed with negligence or fault *613 in himself; or that the right, upon which the relief he asks in equity, arose after the judgment at law was obtained, and independently of it, and which would not have constituted a defence in the suit at law. Marshall v. Holmes, ante, 589, and cases there cited. I do not think that the state of facts which appears in this record presents such a case. It is more like the case of Ballance v. Forsyth, 24 How. 183. In that case, Ballance brought an action of ejectment against Forsyth and obtained a verdict and judgment for the recovery of the land in dispute. The judgment was affirmed by this court. 13 How. 18. After the mandate went down from this court, Ballance filed a bill in equity, setting forth the same titles that were involved in the suit at law, and praying relief on certain special grounds. Mr. Justice Campbell, who delivered the opinion of the court, said: "This is a bill filed by the plaintiff to enjoin the execution of a judgment in the Circuit Court; upon which a writ of error had been taken to this court and affirmed. The cause in this court was between the same parties, and the decision of the court is reported in 13 How. 18. The plaintiff sets forth the claims of the respective parties, and insists that his is the superior right, and that he is entitled to have the property. But it is not allowable to him to appeal from the judgment of the Circuit Court and Supreme Court to a court of chancery upon the relative merit of the legal titles involved in the controversy they had adjudicated."
These few sentences aptly characterize the case under consideration. The two cases, in their essential features, are very similar. In the one cited, the relative merits of the legal titles to the property in dispute were involved. In this, the relative claims of right to the possession of the property in dispute are involved. There is one difference between them. The applicant for relief in this case comes into court an adjudged trespasser and wrong-doer, asking for relief from the legal effects of his own wilfully illegal act. In speaking of the complainant as a trespasser and wrong-doer, I am sustained by the statement in the bill itself, to the effect that, whilst the action of forcible entry and detainer was pending, the complainant bought the property of which the appellant was dispossessed, *614 took possession thereof and became a maintainer of the defendant in the suit, and was itself made a party to said suit.
The special equities upon which Forsyth, in the case just referred to, asked for relief, are not enumerated in the report of the case. But in this case we find none of the equities which courts of chancery have recognized as justifying an interposition by injunction to restrain the execution of a judgment. It is not pretended that the judgment in the action at law was obtained by fraud, mistake or accident. It is not denied that that judgment was rendered after a fair, legal, protracted and warmly contested trial. There is not an averment that the judgment is even erroneous in law or that it worked an unjust hardship on the railroad company.
The bill alleges no fact or circumstance which has occurred since the rendition of the judgment by the District Court and this court, which would make its execution against conscience. The only equity it assumes to set up is the irreparable damage and injury which it alleges would be caused to the railroad company by reason of its being a common carrier and a United States mail carrier over the railroad in question, whose duties it would be unable to perform if not allowed to retain possession and use of said railroad. The answer to this claim is, that the irreparable mischief was as imminent when the action at law was pending as it is now. Nor was there any fact which being a good defence, either legal or equitable, pending the action, of which it was prevented from availing itself by any agency of the opposite party or by any accident unmixed with its own negligence or fault.
I do not think that the written agreement of October 6, 1881, between the appellant, Johnson, and Bailey, (the president of the railroad company,) merits consideration as a ground of equitable relief, in view of the peculiar circumstances which attended its execution. That writing was entered into whilst the possessory suit was pending and before the complainant was made a party thereto. If it is a valid ground for equitable intervention now, it was then; and the complainant could have filed his bill on the equity side of the court, praying that the action be suspended until the equities of the case could be adjusted, and thus have prevented the judgment from being *615 obtained. Instead of pursuing such a course the complainant waited about seven months after the judgment was affirmed by this court, when, assuming that the written agreement, so called, was the sole measure of the rights of Johnson under the judgment, it tendered him the sum named in that agreement, and upon his refusal to accept the same as a full satisfaction, instituted this suit, asking the court to aid it in retaining its illegal and ill-gotten possession of the property in the controversy. The same remark applies to the tender by the company to Johnson of $25,000. It was not such a fact, arising after the judgment, and independent of it, as constitutes in itself alone a right to invoke the aid of a court of equity; but it was an act closely connected with that judgment, not independent of it, resorted to as a means of avoiding the execution thereof by offering the $25,000 as a substitute for its satisfaction; in no aspect of it does that tender, relied on as the foundation of this suit, create the clear and unquestionable equity which alone can justify a court of chancery in suspending the execution of a judgment, for the express purpose of giving its sanction and protection to a possession acquired by an unlawful forcible entry and detainer. The undisputed facts of the case are, that the appellee purchased from the original transgressor, who had ousted Johnson of his rightful possession of the railroad property, took possession and continued in the wrongful occupancy and use of it; contested the action of forcible entry and detainer brought by Johnson until judgment was rendered in his favor, awarding to him restitution of the possession of the property, which, on a writ of error from this court, was affirmed; and now when it asks for a decree enjoining Johnson from taking the possession thus adjudged to him, equity demands that before the preventive remedy of injunction can be invoked, there must first be an actual restoration of the injured party to his original rights.
I think the decree of the court below should be reversed, and the cause remanded with direction to dismiss the bill and dissolve the injunction.
MR. JUSTICE GRAY was not present at the argument and took no part in the decision.